The Honorable Johnnie Bolin State Representative 511 Ashley Road 20 Crossett, Arkansas 71635-9434
Dear Representative Bolin:
I am writing in response to your request, on behalf of the Drew County Clerk, for an opinion on how long the Clerk's office is required to keep campaign contribution expenditure reports and statements of financial interest reports on file in the clerk's office.
RESPONSE
In my opinion the clerk is required by A.C.A. § 13-4-306 to keep such reports for five years.
The campaign contribution expenditure reports you reference are required to be filed by A.C.A. § 7-6-208 and § 7-6-209 (Supp. 2003). The former statute applies to candidates for school district, township or municipal office and the latter applies to candidates for county office. Each statute requires that the contribution reports be filed with the county clerk. A.C.A. § 7-6-208(c) and A.C.A. § 7-6-209(c). Neither of these statutes, however, dictates the length of time the reports are required to be maintained by the clerk.
The statements of financial interest are required by A.C.A. § 21-8-701
(Supp. 2003). Section 21-8-703(a)(2) requires county, township or school district public servants and candidates to file these statements with the county clerk. This statute does not dictate the length of time the reports are required to be maintained by the clerk.
A separate statute governing county record retention specifically addresses the retention of each type of records. Section 13-4-306
provides in pertinent part as follows:
  All counties of the State of Arkansas shall maintain county voter registration and election records for the county as follows, if they are currently being maintained:
*        *        *
(2)(C) Maintain for five (5) years:
(i) Petition, certificate, and notices for ordinance;
(ii) Political practice pledge;
(iii) Campaign contribution and expenditure sheets;
(iv) Code of ethics statements; and
(v) Financial disclosure. . . .
As I recently stated in Op. Att'y. Gen. 2004-068 "According to §13-4-306(2)(C)(v)) (Repl. 1999), the county must maintain "financial disclosure" records for five years. A statement of financial interest filed with the county clerk under A.C.A. § 21-8-701 is covered by this five-year requirement. Accord Op. Att'y Gen. 94-085." Id. at 4. In my opinion this same conclusion applies with regard to campaign contribution expenditure reports. The county clerk must maintain such records for five years.
Deputy Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:ECW/cyh